DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 9/29/2021 are hereby withdrawn.  New grounds for rejection are presented below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20170288414 A1)[hereinafter “Klein”] and Ravi et al. (US 20180083461 A1)[hereinafter “Ravi”].
Regarding Claim 1, Klein discloses a system [Fig. 1] comprising:
a battery [Abstract – “A method of managing a battery system using a battery management system.”];
a processor collocated with the battery [Paragraph [0006] – “One embodiment includes a method of managing a battery system, the battery system including one or more battery cells, one or more sensors coupled to the one or more battery cells and configured to measure one or more characteristics of the one or more battery cells, and a battery management system coupled to the one or more sensors and including a microprocessor and a memory.”], the processor configured to:
receive battery measurements from a sensor configured to measure a property of the battery [Paragraph [0006] – “One embodiment includes a method of managing a battery system, the battery system including one or more battery cells, one or more sensors coupled to the one or more battery cells and configured to measure one or more characteristics of the one or more battery cells, and a battery management system coupled to the one or more sensors and including a microprocessor and a memory.”];
determine a future state of the battery, using an embedded state estimator, based on the battery measurements and a battery model; update a first set of parameters of the battery model based on the future state of the battery [See Fig. 3.Paragraph [0026] – “In certain embodiments, the first state observer 310 is designed to run in real-time using approaches described herein. For example, the output errors between measured and predicted outputs are injected back into the first state observer 310 at appropriate locations such that the estimated states quickly converge to the true internal states of the battery 210. Alternative methods for obtaining internal state estimates could also be based on Kalman filtering theory (extended KF, unscented KF, sigma point KF, iterated KF, etc.), moving horizon estimator theory, or other applicable methods. An important feature of the first state observer 310 is its robustness with respect to uncertain kinetic parameters.”Paragraph [0032] – “The first state observer 310 includes the first battery model Σ.sub.1 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The first state observer 310 exhibits a first computational complexity based on the first battery model Σ.sub.1 and estimation algorithm.”];
receive the battery measurements; update a second set of parameters of the battery model independent of the update to the first set of parameters and the future battery state of the battery determined by the processor; and wherein parameters of the battery model are updated to the updated first or second set of parameters [See Fig. 3.Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The second state observer 320 exhibits a second computational complexity based on the second battery model Σ.sub.2 and estimation algorithm.”Paragraph [0036] – “The second state observer 320 estimates one or more of the thermodynamic parameters included in the battery model of the first state observer 310 and sends the estimate to the first state observer 310 and the third state observer 330. … The first state observer 310 using the measured inputs and the outputs from the second state observer 320 and third state observer 330 provides an updated state estimate W to the control module 230.”].
Although Klein discloses the use of a remote computing system [Paragraph [0018] – “In yet another example, the battery management system 180 is remotely located on a server and the sensing circuitry 170 is configured to transmit data of the battery cell 102 to the battery management system 180.”], Klein fails to disclose that the updating is performed using a remote computing system that is also configured to generate the embedded state estimator using a remote state estimator.  However, Ravi discloses such a scheme for updating/generating [Paragraph [0044] of the instant Specification – “The model generator 140 preferably functions to generate (e.g., initialize, update, select, etc.) a set of models 145 which can be used to determine (e.g., calculate, estimate, etc.) a battery state.”] a state estimator [Paragraph [0026] – “The parameters calculated according to the model by the parameter estimator 160 are sent as periodic updates based on the applicable calculation time scale from the parameter estimator 160 to the state estimator 130 of the battery management system 104 where they are used to regulate battery operation and as inputs to the state estimator 130. Between updates, the battery management system 104 uses the most recent parameter set received from the parameter estimator 160 in controlling certain functions of the battery and in calculating estimated battery states.”Paragraph [0042] – “The remote parameter estimator 360 periodically sends parameter updates to the algorithms running on the local parameter estimator 335 and state estimator 330 of the battery management system 304. Between updates, the battery management system 304 operates the battery 310, calculates estimated states, and performs the local parameter estimation using the most recent parameter set received from the remote parameter estimator 360. The time between updates from the remote parameter estimator 360 can be set based on how fast the parameters are expected to change, the availability of a remote connection, as well as the complexity of the estimation algorithms.”].  It would have been obvious to perform the updating using a remote server because doing so would have reduced the computational resources needed at the battery system.

Regarding Claim 2, Klein discloses that the first set of parameters are updated at a first frequency [Inherent].

Regarding Claim 3, Klein discloses that the second set of parameters are updated at a second frequency that is smaller than the first frequency [Paragraph [0035] – “In some embodiments the first computational complexity is greater than the second computational complexity.”].

Regarding Claim 8, Klein discloses that the battery measurements comprise at least one of: a voltage, a current, a resistance, or a temperature of the battery [Paragraph [0019] – “The battery management system 180 is configured to receive data from the sensing circuitry 170 including current, voltage, temperature, and/or resistance measurements.”].

Regarding Claim 9, Klein discloses that the battery model comprises a parameterized battery model, wherein updating the second set of parameters comprises updating the parameterization of the battery model [Paragraph [0027] – “In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210). Thus, the first state observer 310 will be sensitive to uncertainties in the thermodynamic parameters P.sub.t. As illustrated in FIG. 3, the first state observer 310 receives measured signals (e.g., a measured voltage signal V.sup.M, a measured current signal I.sup.M, and a measured temperature signal T.sup.M) and estimates of the thermodynamic and kinetic parameters from the second state observer 320 and the third state observer 330, respectively, and estimates the internal states vector Ŵ.”].

Regarding Claim 10, Klein discloses a method comprising: updating a battery model associated with a battery on a first and second time scale, wherein updates for the first time scale are determined by an embedded state estimator operating on a processor collocated with the battery and updates for the second time scale are determined, wherein the battery model is used by the embedded state estimator to determine a battery state for the battery [See Fig. 3.Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The second state observer 320 exhibits a second computational complexity based on the second battery model Σ.sub.2 and estimation algorithm.”Paragraph [0036] – “The second state observer 320 estimates one or more of the thermodynamic parameters included in the battery model of the first state observer 310 and sends the estimate to the first state observer 310 and the third state observer 330. … The first state observer 310 using the measured inputs and the outputs from the second state observer 320 and third state observer 330 provides an updated state estimate W to the control module 230.”].
	Although Klein discloses the use of a remote computing system [Paragraph [0018] – “In yet another example, the battery management system 180 is remotely located on a server and the sensing circuitry 170 is configured to transmit data of the battery cell 102 to the battery management system 180.”], Klein fails to disclose that the updating is performed using a remote computing system that is also configured to generate the embedded state estimator using a remote state estimator, wherein the state estimator generates updated parameters for the embedded state estimator independent of the battery state determined by the embedded state estimator.  However, Ravi discloses such a scheme for updating/generating [Paragraph [0044] of the instant Specification – “The model generator 140 preferably functions to generate (e.g., initialize, update, select, etc.) a set of models 145 which can be used to determine (e.g., calculate, estimate, etc.) a battery state.”] a state estimator [Paragraph [0026] – “The parameters calculated according to the model by the parameter estimator 160 are sent as periodic updates based on the applicable calculation time scale from the parameter estimator 160 to the state estimator 130 of the battery management system 104 where they are used to regulate battery operation and as inputs to the state estimator 130. Between updates, the battery management system 104 uses the most recent parameter set received from the parameter estimator 160 in controlling certain functions of the battery and in calculating estimated battery states.”Paragraph [0042] – “The remote parameter estimator 360 periodically sends parameter updates to the algorithms running on the local parameter estimator 335 and state estimator 330 of the battery management system 304. Between updates, the battery management system 304 operates the battery 310, calculates estimated states, and performs the local parameter estimation using the most recent parameter set received from the remote parameter estimator 360. The time between updates from the remote parameter estimator 360 can be set based on how fast the parameters are expected to change, the availability of a remote connection, as well as the complexity of the estimation algorithms.”].  It would have been obvious to perform the updating using an independent remote server because doing so would have reduced the computational resources needed at the battery system.

Regarding Claim 11, Klein discloses that the first time scale is shorter than the second time scale [Paragraph [0035] – “In some embodiments the first computational complexity is greater than the second computational complexity.”].

Regarding Claim 12, Klein discloses that updating the battery model on the first time scale comprises: using the embedded state estimator to determine a model parameter of the battery model; and updating the battery model with the model parameter [Paragraph [0026] – “In certain embodiments, the first state observer 310 is designed to run in real-time using approaches described herein. For example, the output errors between measured and predicted outputs are injected back into the first state observer 310 at appropriate locations such that the estimated states quickly converge to the true internal states of the battery 210. Alternative methods for obtaining internal state estimates could also be based on Kalman filtering theory (extended KF, unscented KF, sigma point KF, iterated KF, etc.), moving horizon estimator theory, or other applicable methods. An important feature of the first state observer 310 is its robustness with respect to uncertain kinetic parameters.”Paragraph [0032] – “The first state observer 310 includes the first battery model Σ.sub.1 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The first state observer 310 exhibits a first computational complexity based on the first battery model Σ.sub.1 and estimation algorithm.”].

Regarding Claim 13, Klein discloses that updating the battery model on the second time scale comprises changing a parameterization of the battery model [See Fig. 3.Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The second state observer 320 exhibits a second computational complexity based on the second battery model Σ.sub.2 and estimation algorithm.”Paragraph [0036] – “The second state observer 320 estimates one or more of the thermodynamic parameters included in the battery model of the first state observer 310 and sends the estimate to the first state observer 310 and the third state observer 330. … The first state observer 310 using the measured inputs and the outputs from the second state observer 320 and third state observer 330 provides an updated state estimate W to the control module 230.”].

Regarding Claim 14, Klein discloses that the parameterization of the battery model is changed in response to an age of the battery exceeding a threshold age [Paragraph [0025] – “The battery model Σ.sub.1 has parameters P, which are assumed to be known at the beginning of life. These parameters, however, change over the lifespan of the battery cell 102 due to various aging phenomena associated with the battery cell 102.”].

Regarding Claim 15, Klein discloses that updating the battery model on the second time scale comprises determining a model parameter of the battery model based on battery properties for a fleet of batteries, wherein the battery is included in the fleet of batteries [Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102”].  Klein fails to disclose that each battery of the fleet of batteries is integrated in a separate device.  However, the client-server arrangement of Ravi is the teaching of such an arrangement [Paragraph [0045] – “The examples discussed above describe only a single battery management system 104, 304 and a single remote parameter estimator 160, 360, respectively. However, in some embodiments, a cloud (remote) based network can connect to multiple battery systems.”].  It would have been obvious to use such an arrangement in order to be able to have a single server update multiple local devices.

Regarding Claim 16, Klein discloses that the state estimator comprises an unscented Kalman filter [Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The second state observer 320 exhibits a second computational complexity based on the second battery model Σ.sub.2 and estimation algorithm.”Paragraph [0044] – “Various methods can be used for state and parameter estimation (e.g., Extended Kalman filter, Unscented Kalman filter, Sigma point Kalman filter, Iterated Kalman filter, Moving Horizon Estimation, Reduced Least Squares Estimation, Ordinary Least Squares Estimation, Non-Linear Least Squares Estimation, Polynomial Least Squares Estimation, or other applicable methods).”].

Regarding Claim 17, Klein discloses that the battery model comprises a cell model, a pack geometry model, an electrochemical model, and a thermal transport model [Paragraph [0025] – “In some embodiments, the battery model Σ.sub.1 includes an electrochemical model of the battery cell 102. The internal states of the Σ.sub.1 battery model, are summarized in the state vector W (e.g., lithium concentration distribution in the electrolyte, lithium concentration distribution in the solid phase, potential distribution in the electrolyte, potential distribution in the solid phase, ionic current distribution in the electrolyte, electronic current distribution in the solid phase, molar flux distribution between electrolyte and solid phase, internal temperature).”Paragraph [0027] – “The battery models described above assume knowledge of the model parameters at all times. The model parameters are continuously changing due to undesired processes occurring within the battery cells 102. In order to track the changing parameters over time one or more parameter estimation algorithms can be employed. In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210).”].

Regarding Claim 18, Klein discloses that the cell model comprises a heat generation model, a cell thermal transport model [Paragraph [0025] – “In some embodiments, the battery model Σ.sub.1 includes an electrochemical model of the battery cell 102. The internal states of the Σ.sub.1 battery model, are summarized in the state vector W (e.g., lithium concentration distribution in the electrolyte, lithium concentration distribution in the solid phase, potential distribution in the electrolyte, potential distribution in the solid phase, ionic current distribution in the electrolyte, electronic current distribution in the solid phase, molar flux distribution between electrolyte and solid phase, internal temperature).”Paragraph [0027] – “The battery models described above assume knowledge of the model parameters at all times. The model parameters are continuously changing due to undesired processes occurring within the battery cells 102. In order to track the changing parameters over time one or more parameter estimation algorithms can be employed. In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210).”], and an equivalent circuit model [Paragraph [0032] – “The first state observer 310 includes the first battery model Σ.sub.1 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model)”].

Regarding Claim 19, Klein discloses that the equivalent circuit model is parameterized by relationships among information determined about the battery, the information including at least one of temperature [Paragraph [0031] – “As illustrated in FIG. 3, the first state observer 310 provides the control module 230 of the battery management system 205 with up-to-date estimates of internal states W based on the model Σ.sub.1, the measured signals (e.g., a measured voltage signal V.sup.m, a measured current signal I.sup.m, and a measure temperature signal T.sup.m), and the estimated parameter values {circumflex over (P)}F.sub.t and {circumflex over (P)}.sub.k as described above.”Paragraph [0032] – “The first state observer 310 includes the first battery model Σ.sub.1 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model)”] or state of charge [Paragraph [0045] – “In some embodiments the state of the battery cell 102 in combination with the present input to the mathematical model allows the model to predict the present output of the battery cell 102. States of a battery cell may for example include the state-of charge (e.g., for a lithium battery the degree of lithiation) or overpotentials.”].

Regarding Claim 20, Ravi discloses that updating the battery model comprises updating the battery model with less than a threshold downtime [Paragraph [0026] – “The duration of the time between updates may be set based on how fast the parameters are expected to change, the availability of a remote connection, as well as the complexity of the estimation algorithms.”].

Regarding Claim 21, Klein discloses an application program interface [Paragraph [0017] – “The battery management system 180 may also include a user interface, a communication interface, and other computer implemented devices for performing features not defined herein may be incorporated into the system. In some examples, the battery management system 180 may include other computer implemented devices such as a communication interface, a user interface, a network communication link, and an interface bus for facilitating communication between various interface devices, computing implemented devices, and one or more peripheral interfaces to the microprocessor.”], but fails to disclose that the battery state is determined in response to an application program interface request.  However, it would have been obvious to determine and transmit the battery state in response to a request from the API such that a user could ascertain the state of the battery on demand.

Claims 4, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (US 20170288414 A1)[hereinafter “Klein”], Ravi et al. (US 20180083461 A1)[hereinafter “Ravi”], and Down et al. (US 20040024559 A1)[hereinafter “Down”].
Regarding Claim 4, Klein discloses that the embedded state estimator comprises the use of parameters and relationships between parameters [Paragraph [0027] – “In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210). Thus, the first state observer 310 will be sensitive to uncertainties in the thermodynamic parameters P.sub.t. As illustrated in FIG. 3, the first state observer 310 receives measured signals (e.g., a measured voltage signal V.sup.M, a measured current signal I.sup.M, and a measured temperature signal T.sup.M) and estimates of the thermodynamic and kinetic parameters from the second state observer 320 and the third state observer 330, respectively, and estimates the internal states vector Ŵ.”], but fails to disclose the use of a lookup table and the relationships between elements of that table.  However, Down discloses the use of a lookup table for tracking Kalman filter parameters and updating the Kalman filter [Abstract – “A method for building calibration lookup tables from sparse data. The method comprises initializing the lookup table including initializing a Kalman filter corresponding to the lookup table, where the Kalman filter includes state estimates that correspond to table element values in the lookup table. The method further comprises receiving sensor measurement data and applying the sensor measurement data to the lookup table. Applying the sensor measurement data to the lookup table includes updating the Kalman filter in response to the sensor measurement data.”].  It would have been obvious to use a lookup table to update the Kalman filter by providing the thermodynamic and kinetic parameters in response to the state vector because doing so would have presented a manner of operating the system using less computational complexity and resources.

Regarding Claim 6, Klein (as modified to perform distributed processing and per the teaching of use of a lookup table) would disclose that the remote computing system comprises an unscented Kalman filter [Paragraph [0033] – “The second state observer 320 includes the second battery model Σ.sub.2 of the one or more battery cells 102 (e.g., electrochemical model, thermodynamic model, kinetic model, equivalent circuit model), and an estimation algorithm (e.g., Kalman filter, Moving Horizon Estimation, Least Squares Estimation) which can be used to estimate one or more states and/or parameters of the battery cell 102. The second state observer 320 exhibits a second computational complexity based on the second battery model Σ.sub.2 and estimation algorithm.”Paragraph [0044] – “Various methods can be used for state and parameter estimation (e.g., Extended Kalman filter, Unscented Kalman filter, Sigma point Kalman filter, Iterated Kalman filter, Moving Horizon Estimation, Reduced Least Squares Estimation, Ordinary Least Squares Estimation, Non-Linear Least Squares Estimation, Polynomial Least Squares Estimation, or other applicable methods).”], wherein the look-up table is generated by the unscented Kalman filter [Paragraph [0027] – “In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210). Thus, the first state observer 310 will be sensitive to uncertainties in the thermodynamic parameters P.sub.t. As illustrated in FIG. 3, the first state observer 310 receives measured signals (e.g., a measured voltage signal V.sup.M, a measured current signal I.sup.M, and a measured temperature signal T.sup.M) and estimates of the thermodynamic and kinetic parameters from the second state observer 320 and the third state observer 330, respectively, and estimates the internal states vector Ŵ.”Abstract of Down – “A method for building calibration lookup tables from sparse data. The method comprises initializing the lookup table including initializing a Kalman filter corresponding to the lookup table, where the Kalman filter includes state estimates that correspond to table element values in the lookup table. The method further comprises receiving sensor measurement data and applying the sensor measurement data to the lookup table. Applying the sensor measurement data to the lookup table includes updating the Kalman filter in response to the sensor measurement data.”].

Regarding Claim 7, the combination of Klein and Down would disclose that updating the second set of parameters comprises updating elements of the look-up table [Paragraph [0027] of Klein – “In the example of FIG. 3 the parameters of the first state observer 310 are separated into groups based on the sensitivity of internal state estimation with respect to parameter uncertainty. For example, the battery model Σ.sub.1 parameters may be grouped into kinetic parameters P.sub.k and thermodynamic parameters P.sub.t. Thermodynamic parameters P.sub.t describe the equilibrium structure of the battery model Σ.sub.1. Thermodynamic parameters can vary due to changing conditions during operation of the battery 210 (e.g., due to changes in the internal temperature of the battery 210). Thus, the first state observer 310 will be sensitive to uncertainties in the thermodynamic parameters P.sub.t. As illustrated in FIG. 3, the first state observer 310 receives measured signals (e.g., a measured voltage signal V.sup.M, a measured current signal I.sup.M, and a measured temperature signal T.sup.M) and estimates of the thermodynamic and kinetic parameters from the second state observer 320 and the third state observer 330, respectively, and estimates the internal states vector Ŵ.”Abstract of Down – “A method for building calibration lookup tables from sparse data. The method comprises initializing the lookup table including initializing a Kalman filter corresponding to the lookup table, where the Kalman filter includes state estimates that correspond to table element values in the lookup table. The method further comprises receiving sensor measurement data and applying the sensor measurement data to the lookup table. Applying the sensor measurement data to the lookup table includes updating the Kalman filter in response to the sensor measurement data.”].

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    541
    787
    media_image1.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that the second and third state estimators of Klein operate dependently on the state vector output W of the first state estimator.  However, the Examiner respectfully disagrees with the Applicant’s assertion that the second and third state estimators of Klein do not read on the newly recited claim limitations because there is no teaching in Klein that state vector W includes “future battery state” information.

Applicant argues:

    PNG
    media_image2.png
    370
    785
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  Klein would still be operable when using updates provided remotely using the models on hand, per the teaching of Ravi [Paragraph [0026] – “Between updates, the battery management system 104 uses the most recent parameter set received from the parameter estimator 160 in controlling certain functions of the battery and in calculating estimated battery states.”].

Applicant argues:

    PNG
    media_image3.png
    268
    785
    media_image3.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Applicant argues:

    PNG
    media_image4.png
    303
    787
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    62
    786
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  The second and third state estimators of Klein are continually updating the estimates for the thermodynamic and kinetic parameter estimates.  Claim 9 does not recite the use of scale factors or coefficients.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10422834 B2 – Method And System For Iteratively Determining With Improved Accuracy A State Of Charge Of A Battery Having A Number Of Cells
US 20180111599 A1 – BATTERY STATE AND PARAMETER ESTIMATION USING A MIXED SIGMA-POINT KALMAN FILTERING AND RECURSIVE LEAST SQUARES TECHNIQUE
US 20150304772 A1 – CONTROL AND PROTECTION OF LOUDSPEAKERS
US 20180095141 A1 – METHOD AND APPARATUS FOR DETERMINING THE STATE OF HEALTH AND STATE OF CHARGE OF LITHIUM SULFUR BATTERIES
US 20170199247 A1 – APPARATUS FOR ESTIMATING CHARGE STATE OF SECONDARY BATTERY AND METHOD THEREFOR
US 20210055348 A1 – APPARATUS AND METHOD FOR ESTIMATING STATE OF CHARGE OF SECONDARY BATTERY
US 7894512 B2 – System And Method For Automatic Recovery And Covariance Adjustment In Linear Filters
US 10969752 B1 – System And Apparatus For Estimating States Of A Physical System
US 9593952 B2 – System And Method For Intelligent Tuning Of Kalman Filters For INS/GPS Navigation Applications

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865